Citation Nr: 1619334	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition to include lumbosacral disc disease and lumbar degenerative joint disease.

2.  Entitlement to service connection for a right ankle strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to December 1973. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a Board hearing in a VA Form 21-4138 received in May 2012.  In a January 2013 VA Form 9, the Veteran indicated he did not want a Board hearing and that he was wheelchair bound.  In a documented April 2013 phone call the Veteran requested a telephonic Board hearing due to being unable to ambulate. As VA policy does not currently allow telephonic hearings, the VA contacted the Veteran's living facility to determine if a wheelchair bound resident could be transported to a local VA RO for a hearing and was informed the Veteran did not have difficulty ambulating.  As such, an exception was not granted for a telephone hearing.  The Board sent a letter requesting clarification as to whether the Veteran wanted a Board hearing, and in October 2014, the Veteran responded that he did not wish to appear at a hearing.  Thus, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The Board remanded these matters in February 2015 and August 2015 for additional development.  The case now has been returned to the Board for further appellate consideration.

The issue of non service-connected aid and attendance has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's September 2009 Veteran's Application for Compensation and/or Pension, he reported treatment for his low back from in November 1999 at Doctor's Hospital located at 5731 Bee Ridge Road, Sarasota, Florida.  A January 2011 Report of General Information notes the Veteran called and stated he was having surgery on his back on January 17, 2011 by Dr. Kowalski at the Spine Institute of Clearwater and that he received treatment for his back condition from November to December 2009 at Bay Pines VAMC.  These treatment records are not contained in the claims file.  The AOJ should request these records.  

In his March 2010 notice of disagreement, the Veteran contended that he had treatment at Bay Pines while at the Bay Pines Domiciliary and a physician there opined that his conditions were likely associated with an older injury of similar etiology to his in-service injuries.  On remand, the Veteran should be provided an opportunity to submit this medical evidence as well as any additional outstanding, pertinent VA or private medical records relating to his claims.  The Veteran should also be given the opportunity to submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back and right ankle symptoms.  Then, the AOJ should obtain a VA addendum opinion on whether the Veteran's low back condition and right ankle condition are at least as likely as not related to or had their onsets in service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his low back and/or right ankle conditions.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should obtain treatment records from Bay Pines VAMC from November to December 2009 and obtain the necessary authorization forms from the Veteran to request treatment records from Doctor's Hospital located at 5731 Bee Ridge Road, Sarasota, Florida from 1999 and surgical records from  Dr. Kowalski at the Spine Institute of Clearwater from January 2011.  These records should be requested and associated with the Veteran's claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit evidence from the physician at Bay Pines Domiciliary who the Veteran contended had opined that his conditions were likely associated with an older injury of similar etiology to his in-service injuries.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After any additional evidence has been associated with the claims file, send the new evidence and the claims file to the VA examiner who performed the February 2016 VA opinion.  The examiner should provide an addendum opinion addressing the new records and any impact they have upon his findings as well as the Veteran's reports of back and ankle symptoms since service.  If the February 2016 VA examiner is not available, obtain the addendum opinion from another appropriate individual.  The examiner should review the claims file and note such review in the report.  Then, the examiner should state whether it is at least as likely as not that the Veteran's low back disability and right ankle disability are related to or had their onsets in service.  A complete rationale for all conclusions should be set forth. 

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





